Order filed, June 26, 2015.




                                           In The
                                  Court of Appeals
                                         For The
                              First District of Texas
                                        ____________

                                   NO. 01-15-00422-CV

                        ANHEUSER-BUSCH, L.L.C., Appellant

                                              V.

           HARRIS COUNTY TAX ASSESSOR-COLLECTOR, Appellee


                        On Appeal from the 55th District Court
                                Harris County, Texas
                            Trial Court Case 2013-72388


                                          ORDER
       The reporter’s record in this case was due June 15, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order the official (or substitute) court reporter, to file the record in this appeal,
if any, within 30 days of the date of this order.


/s/ Laura C. Higley
Acting individually